Citation Nr: 1500810	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-10 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected bilateral pes planus with plantar fasciitis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for hypermobility syndrome, to include Ehlers-Danlos syndrome.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a bilateral second toe disability.

5.  Entitlement to service connection for a bilateral elbow disability.

6.  Entitlement to service connection for a bilateral leg length discrepancy.

7.  Entitlement to service connection for bilateral carpal tunnel syndrome.



REPRESENTATION

Veteran represented by:	Joel Ban, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2010 and May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2014, the Veteran presented sworn testimony during a personal hearing in Salt Lake City, Utah, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

At the February 2014 hearing, the Veteran submitted additional evidence directly to the Board.  At that time, he also submitted a written waiver of local consideration of this evidence; this waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.
The Veteran also perfected an appeal as to a claim of entitlement to service connection for headaches.  In a June 2012 rating decision, service connection was granted for tension headaches and a noncompensable disability rating was assigned.  The Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that further development is required before the claims on appeal may be finally adjudicated.

With respect to the service-connected bilateral pes planus with plantar fasciitis, the Veteran was most recently afforded a VA examination in January 2010.  At the February 2014 Board hearing, he asserted that the associated symptomatology is worse than was described in the VA examination report and has progressively increased in severity.  The evidence of record is therefore lacking with regard to the current severity of the service-connected bilateral pes planus with plantar fasciitis.  Thus, to ensure that the record reflects the current extent of this service-connected disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

With respect to the claim of entitlement to service connection for hypermobility syndrome to include Ehlers-Danlos syndrome, the Veteran asserts that he suffers 

from a hypermobility syndrome that pre-existed his military service and was aggravated thereby.  See, e.g., the February 2014 Board hearing transcript, pg. 3.  He has also asserted that the claimed right hip disability, a bilateral elbow disability, bilateral second toe disability, bilateral carpal tunnel syndrome, and bilateral leg length discrepancy are "essentially manifestations" of the hypermobility disease.  See the February 2014 Board hearing transcript, pg. 2.

Generally, a veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111.  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  "[T]he Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness . . ."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

The Board observes that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 3.303(c), 4.9. VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA General Counsel's opinion; however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Also, every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  The presumption of soundness applies to congenital diseases, but not congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).  In this case, a hypermobility disability was not noted before the Veteran's period of active duty.

A review of the Veteran's service treatment records (STRs) reveals that he suffered from recurring right knee dislocations.  See, e.g., the STR dated March 2008.  Notably, a July 2005 STR documented "some hypermobility of the right patella."  An April 2008 STR noted that the Veteran had "hypermobile feet."  Additionally, the Veteran's complaint of 'swollen or painful joints' was indicated in an undated Report of Medical History.  Post-service treatment records document the Veteran's reports of multiple joint pain and swelling.  See, e.g., the VA treatment records dated January 2009, February 2009, April 2009, & May 2009.  Notably, in April 2009, a VA rheumatologist noted the Veteran's report that his joint pain began during basic training.  The pain spread from his feet into his ankles and knees over the course of a few weeks and started to limit his mobility.  See the VA treatment record dated April 2009.  "Since that time, he has had pain in his feet, ankles, knees, left hip, lower back, elbows, and wrists."  Id.  The VA rheumatologist concluded, "[b]ased on his history and physical examination showing hyperflexibility, he most likely has hypermobility syndrome."  The rheumatologist explained, "[t]his fits with his history of panic attacks as there is an association between the two.  His report of intermittent joint swelling is also consistent with this diagnosis as it is often reported."  Id.

In sum, there remain questions as to current diagnoses and etiology of the claimed disabilities.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for appropriate VA examinations with medical opinions should therefore be accomplished in order to address these outstanding questions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  To this end, the Board notes that the examiner should address whether the Veteran's claimed in-service manifestations of hypermobility syndrome to include Ehlers-Danlos syndrome, is a congenital or developmental "disease" or "defect."  See Quirin v. Shinseki, 22 at 395.  If the claimed disability is a disease, an opinion is required as to whether it was as likely as not incurred in or aggravated by the Veteran's periods of active service.  If the claimed disability is a defect, an opinion is required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

Moreover, as to the claim of entitlement to service connection for a bilateral second toe disability, review of the claims file also shows that VA treatment records indicate that the Veteran has an "area of hyperkeratosis sub-second metatarsal, bilaterally, with stage 2 vertical test to bilateral second toe."  See the VA treatment records dated February 2009.  With respect to in-service symptomatology, the Veteran complained of foot pain during his military service.  See, e.g., the Medical Board proceedings dated April 2008 & the undated Report of Medical History.  Upon remand, the VA examiner should address outstanding questions of medical nexus with regard to the diagnosed bilateral second toe disability.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

With respect to the claim of entitlement to service connection for a bilateral leg length discrepancy, the Veteran's STRs dated in May 2007 indicate a diagnosis of a "[p]ossible leg length discrepancy."  Moreover, the Veteran is competent to report that he has certain observable symptoms, such as one leg that is shorter than the other.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran is contending that he suffers from a leg length discrepancy that was caused or aggravated by his military service, the VA examiner should specifically address outstanding questions concerning diagnosis and etiology as to this claim.  See Charles, supra.

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since February 2014.  All such available documents should be associated with the claims file.

2.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected bilateral pes planus with plantar fasciitis.  Prior to the examination, the Veteran's VA claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should render an opinion as to whether the Veteran's bilateral pes planus with plantar fasciitis is mild, moderate, severe or pronounced, and should indicate whether there is evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, any indication of swelling on use and/or characteristic callosities.  In addition, the physician should indicate whether there are symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.  The physician should state whether the symptoms of pes planus with plantar fasciitis are improved by orthopedic shoes or appliances.  The examiner should additionally address the impact, if any, of the Veteran's bilateral pes planus with plantar fasciitis on his employability.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Arrange for the Veteran to be afforded a VA examination(s) by a physician skilled in the diagnosis and treatment of the connective tissue disability at issue to determine the nature and etiology of his claimed hypermobility syndrome, to include Ehlers-Danlos syndrome, and whether such disability is related to his active military service (June 2005 to August 2008).  All necessary studies and/or tests should be conducted.  The Veteran's physical and electronic claims file should be made available to the examiner for review.  Following a review of these claims files, the examiner should answer the following questions:

(a).  Does the Veteran's diagnosed hypermobility syndrome, to include Ehlers-Danlos syndrome, constitute a defect or disease?

(b).  If the Veteran's hypermobility syndrome is considered a defect, is it as likely as not that there was a superimposed disease or injury in connection with the congenital defect during the Veteran's active duty service?

(c).  If the hypermobility syndrome is a disease, did it clearly and unmistakably pre-exist the Veteran's active duty military service?  If such hypermobility syndrome pre-existed service, was it clearly and unmistakably not permanently aggravated beyond its natural progress during service?

(d).  If it did not pre-exist service, is it at least as likely as not (i.e. a 50 percent or greater probability) that any current hypermobility syndrome, to include Ehlers-Danlos syndrome, had its clinical onset in service or is otherwise related to active service?

A complete rationale should be given for all opinions and conclusions expressed.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed disabilities of the bilateral elbows, right hip, bilateral second toes, as well as, bilateral carpal tunnel syndrome, and bilateral leg length discrepancy.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should either diagnose or rule out a right hip disability, a bilateral elbow disability, bilateral carpal tunnel syndrome, and bilateral leg length discrepancy.

The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current disabilities of the bilateral elbows, right hip, and bilateral second toes, as well as, carpal tunnel syndrome and bilateral leg length discrepancy had their clinical onset during the Veteran's active duty or are otherwise related to such service.

In rendering his/her opinion, the examiner should address the in-service treatment record noting a possible leg length discrepancy, referenced above.  The examiner should also address the currently diagnosed bilateral second toe disability, referenced above.  Additionally, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military discharge.

A complete rationale should be given for all opinions and conclusions expressed.

5.  Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, a supplemental statement of the case should be issued to the Veteran and his attorney, and an appropriate period of time should be allowed for response before the case is returned to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

